This is a suit by appellee against appellant to recover for overcharges on a shipment of oats from Gunter, Tex., on appellant's line over the Texas  Pacific Railway to Nagatoches, La. There were two issues in the case — one as to the quantity of oats shipped and the other as to the correct rate of freight. The court found that the correct quantity of oats was 62,668 pounds on which freight charges should have been collected at the rate of 20 cents per hundred pounds; while the appellant contends that freight should have been collected on 72,000 pounds at the rate of 27 1/2 cents. We find that the conclusions of the court as to the quantity of the shipment was correct — that is, that there was 62,668 pounds of oats in the shipment — but we conclude that the court was in error in finding the rate was 20 cents per hundred pounds, instead of 27 1/2 cents, as shown by tariff filed by the Interstate Commerce Commission No. 23K, supplement No. 45, p. 21, item 1749. We are of the opinion that there was an overcharge of $25.68 on said shipment, instead of $73.37, as found by the lower court, and the judgment therefore will be reformed and here rendered for appellee for $25.68, appellee to be taxed with the costs of this court.
 *Page 251